Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/12/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-10 are pending and are presented for examination.  
In view of amendments, the Examiner withdraws the rejection mailed on 10/3/2017.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the elastic fabric members”.  

    PNG
    media_image1.png
    98
    636
    media_image1.png
    Greyscale


Claim 9 recites ”wherein the two or more actuators are selected from the group consisting of: an oscillating mass on a spring where the position of the mass is controlled by a motor or a voice coil; …..”
This is disclosed by a system of Fig. 13B.  
[0110] Asymmetric skin deformation profiles could be induced using a mass 1316 on a spring 1314, as in the example of FIG. 13B. An electromechanical actuator 1312 (e.g., a voice coil) would be used to control the input signal to the spring such that the attached mass moved quickly in one direction and slowly in the return direction.  
An electromechanical actuator 1312 is different and independent element from a mass 1316 on a spring 1314.  If actuator 1312, a mass 1316 and a spring 1314 are all belong to “the two or more actuators”, the mass defined as oscillating does not correspond to claim 1 requirement that “each actuator is a linear actuator capable of displaying force cues only in a predetermined direction”.  Oscillation is two and bi-directional motion/force.  It is vague and indefinite which feature being pointed out.  
Claim 1 recites “each actuator is a linear actuator capable of displaying force cues only in a predetermined direction”.  
This term has been modified in the dependent claims.  See claim 9 for example.  Oscillation, rotation, etc. are defined as a motion of the actuators.  These motions are not force by “only” one direction.  It is vague and indefinite.  

Claim 1 recites “wherein the vector force cue has a combined tangential direction on the skin of the user that depends on the force cues”.   Said “that depends on the force cues” is vague and indefinite.  Same words has not been found in original specification.   Furthermore, it is unclear which element said “that” is pointing to.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al (US 20160258758 A1).  
As for claim 1, Houston discloses a haptic feedback device comprising:
two or more actuators (202, 204, Figs. 10-13) driven with asymmetric vibrations (200 – Note below) to cause force cues to a user having skin [0902-0903, 1035, 1041-1046, …etc.], 
wherein at least two of the actuators are configured to cause a vector force cue (F combined) by combination of their outputs (F1, F2); 
wherein the two or more actuators are mechanically isolated from each other (Fig. 10); 
wherein each actuator is a linear actuator capable of displaying force cues only in a predetermined direction (Fig. 10 shows each actuator is “capable” to show in one direction as arrow); 
wherein each force cue (F1, F2) has a tangential direction on the skin of the user that is the predetermined direction of its corresponding actuator (F1 and F2 are tangential and contacts of skin by tangential); 
wherein the vector force cue has a combined tangential direction (“F combined”, Fig. 10) on the skin of the user that depends on the force cues (obviousness, refer Figs. 123F, 178A-179). 
Note that the combined tangential direction of the vector force cue depends on and determined by the force cues of two or more actuators, and the combined force acts on the skin of the user.  The vibrations are obvious being random mode and therefore being asymmetric vibrations.  


As for claim 2, Houston discloses the haptic feedback device of claim 1, further comprising a rigid substrate (“an enclosure or base”, “solid material such as a plastic housing”) [0241-0242, 1041-1044].  Houston further discloses a structure (Figs. 7A, 9, 25A-27F, 29A, 106-111) wherein the two or more actuators are mounted via a flexible (e.g., 410, Fig. 25A; “elastic material such as foam”) and mechanically isolating medium configured to mechanically decouple the two or more actuators from each other.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to return a moving mass to a center position.  
As for claim 3, Houston discloses the haptic feedback device of claim 1, further comprising one or more elastic fabric members (interpreted as user, clothes or bag) [0777] configured to hold at least one of the actuators in contact with skin of a user in operation.
As for claim 4, Houston discloses the haptic feedback device of claim 1, wherein the elastic fabric members (interpreted as user, clothes or bag) [0777] do not stretch in actuation directions of their corresponding actuators.
As for claim 5, Houston discloses the haptic feedback device of claim 1, further teaches [1036, 1041-1044] comprising one or more elastic members (an elastic medium such as foam) configured to hold at least one of the actuators in contact with skin of a 
As for claim 6, Houston discloses the haptic feedback device of claim 1, wherein the actuators are configured to be mounted on a human body part selected from the group consisting of: finger, hand, wrist, arm, head, neck, ankle, foot, knee, and chest (refer Fig. 152).
As for claim 7, Houston discloses the haptic feedback device of claim 1, further comprising at least one pair of linear actuators (Figs. 43, 46-47, 49, 57, 60, 62-63) disposed to deliver substantially equal and opposite forces to skin of a user to create a haptic rotation cue.
As for claim 8, Houston discloses the haptic feedback device of claim 1, wherein the two or more actuators are voice coil actuators [0230, 0523].
As for claim 9, Houston discloses the haptic feedback device of claim 1, wherein the two or more actuators are selected from the group consisting of: an oscillating mass on a spring where the position of the mass is controlled by a motor or a voice coil (Figs. 7A, 9) [0230, 0523]; linear servos; rotary motors having a mechanical linkage to translate rotation to displacement of skin (Figs. 19-23); rotary servo motors having a mechanical linkage to translate rotation to displacement of skin; and linear resonant actuators (Fig. 48).
As for claim 10, Houston discloses the haptic feedback device of claim 1, wherein the actuators cause the force cues by tangential displacement of the skin of the user (F1-F2, Figs. 10-13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834